Title: To James Madison from de Rehansen, 29 November 1806
From: de Rehansen
To: Madison, James



Londres ce 29 Novembre 1806.

Mr. de Rehausen a l’honneur de s’adresser à Monsieur Monroe, pour demander ses bons Offices auprés du Gouvernement des Etats Unis de l’Amerique, àfin d’obtenir une prompte décision dans deux Causes relatives à des heritages laissés par deux Sujets Suédois decedés à Boston.  La plus considérable de ces Causes concerne l’heritage aprés le Capitaine de Vaisseau Marchand Elias Norberg, et l’autre celui laissé par le Charpentier de Vaisseau Tallström.
Ces deux héritages etaient entre les mains d’un Negociant de Boston nommé Ebenezar Dorr, qui, d’après le rapport du Consul de Suéde à New York, Mr. Gahn, a été obligé par le Tribunal suprème de la Province de Massachuset de les déposer dans la Trésorerie de cet Etat.
D’Aprés les lois de cette Province, aux quelles les étrangers y établis, comme l’était le défunt Norberg, sont également soumis, l’heritage d’un décedé doit échoir au plus proche parent, ce qui est également conforme aux lois de la Suède; mais dans le cas présent on exige de plus, que les héritiers, particulièrement ceux de Norberg, prouvent leur droit à l’heritage devant le Tribunal de Massachuset, pour en être ensuite mis en Possession.
Le nom de Norberg étant trés commun en Suède, et étant porté par plus d’un Capitaine de Vaisseau Marchand Suédois, il se présenta au commencement de cette affaire, plusieurs prétendants à l’héritage, qui par leurs Agens en Amerique tachèrent de prouver qu’ils y avaient les droits.  Ces différentes reclamations ayant occasionné beaucoup d’indécision au Tribunal, il prit le parti équitable, de déposer l’heritage Norberg, qui se montait à la Somme de 8 Dollars, dans la Trésorerie de la Province, pour y être gardé jusqu’à ce que l’heritier legitime fut connu.
La grande distance entre l’Amerique et la Suède, ainsi que l’indigence des heritiers, rendent une telle recherche presque impossible en Amerique, au lieu qu’elle se fairait en Suède avec beaucoup plus de facilité & tout aussi légalement.
On demande, par conséquent, que Monsieur Monroe veuille bien obtenir de Son Gouvernement, que l’Etat de Massachuset remette aux soins du Gouvernement Suédois, la recherche & la decision de cette affaire, et qu’à cet effet la Somme qui fait le montant des héritages en question, soit païée à Mr. Gahn, Consul de Suède à New York; auquel l’Ordre du Gouvernemt. Suédois a dejà eté expédié, pour recevoir cette Somme, en donnant sa quittence, et la faire ensuite parvenir en Suéde.
